  Case: 1:18-cv-08175 Document #: 155 Filed: 06/11/20 Page 1 of 5 PageID #:2691




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

Kove IO, Inc.,                              Civil Action No. 1:18-cv-08175

                     Plaintiff,             Judge Rebecca R. Pallmeyer

       v.                                   Jury Trial Demanded

Amazon Web Services, Inc.,

                     Defendant.



          KOVE IO INC.’S SUR-REPLY TO AMAZON WEB SERVICES’
 MOTION TO CONDUCT IN CAMERA REVIEW AND TO COMPEL PRODUCTION AND
                        SUPPLEMENT TO MOTION
     Case: 1:18-cv-08175 Document #: 155 Filed: 06/11/20 Page 2 of 5 PageID #:2692




        Plaintiff Kove IO, Inc. (“Kove”) submits this sur-reply to Defendant Amazon Web

Services, Inc.’s (“AWS”) Motion to Conduct In Camera Review And To Compel Production

(“Motion” or “Mot.”) (Dkt. No. 122) and Supplement to Motion (“Supplement”) (Dkt. No. 126)

(collectively, “Motions”).

I.      CORRECTIONS OF MISSTATEMENTS BY AWS

        Kove seeks to correct two misstatements by AWS that were raised for the first time in its

reply brief.1

        First, AWS incorrectly states that Kove conceded that the Carmichael Letter2 “was not

written to seek legal advice from Mr. Carmichael.” Reply Br. at 5 (emphasis original); see also

Reply Br. at 6 (“Kove has abandoned the position that Overton wrote to Carmichael in his capacity

as a lawyer.”). This is not true. To the contrary, Mr. Carmichael was patent counsel to OverX,

providing legal services, including advice relating to patent prosecution. The Carmichael Letter

was a draft letter written by Mr. Overton to Mr. Carmichael, with the intent of seeking legal

services from Mr. Carmichael for his new company, Econnectix, OverX’s successor in interest

(Econnectix continued prosecuting the same patent applications for which Mr. Carmichael had

previously provided legal advice).      This was communicated to AWS during the May 12th meet

and confer. Marvin Decl. at ¶ 2 (Ex. A).

        Second, AWS wrongly asserts that the Technical Documents3 were “provided . . . to the

patent examiner to explain the invention.” Reply Br. at 8 (also incorrectly suggesting that the

Technical Documents were provided to the patent attorney with the intent for the information to


        1
           AWS’s opening and reply briefs (and supporting attorney declarations) make numerous incorrect
and misleading statements, including about Kove’s document production and discussions between counsel
for the parties. Because the vast majority of these statements do not bear on the issues before the Court,
Kove does not address them at this time.
         2
           CTRL0000006959.
         3
           CTRL0000020109, CTRL0000020110, and CTRL0000020111.


                                                    1
   Case: 1:18-cv-08175 Document #: 155 Filed: 06/11/20 Page 3 of 5 PageID #:2693




be disclosed to the patent examiner). This is pure (and inaccurate) speculation by AWS. The

Technical Documents were prepared by Mr. Overton and provided directly to his patent

prosecution attorney in order to prepare him to debate the merits of the patent application with the

patent examiner. Marvin Decl. at ¶ 3 (Ex. A).




                                                 2
  Case: 1:18-cv-08175 Document #: 155 Filed: 06/11/20 Page 4 of 5 PageID #:2694




Dated: June 11, 2020                     Respectfully submitted,

                                         /s/   Khue Hoang
                                         Khue Hoang

                                         Renato Mariotti (State Bar No. 6323198)
                                         rmariotti@thompsoncoburn.com
                                         Holly H. Campbell
                                         hcampbell@thompsoncoburn.com
                                         Thompson Coburn LLP
                                         55 E. Monroe St., 37th Floor
                                         Chicago, IL 60603
                                         Telephone: (312) 346-7500
                                         Telecopier: (312) 580-2201

Sarah O. Jorgensen (pro hac vice)        Courtland L. Reichman (pro hac vice)
sjorgensen@reichmanjorgensen.com         creichman@reichmanjorgensen.com
Reichman Jorgensen LLP                   Jennifer P. Estremera (pro hac vice)
1201 West Peachtree, Suite 2300          jestremera@reichmanjorgensen.com
Atlanta, GA 30309                        Joachim B. Steinberg (pro hac vice)
Telephone: (650) 623-1403                jsteinberg@reichmanjorgensen.com
Telecopier: (650) 623-1449               Michael G. Flanigan (State Bar No. 6309008)
                                         mflanigan@reichmanjorgensen.com
Christine E. Lehman (pro hac vice)       Kate M. Falkenstien (pro hac vice)
clehman@reichmanjorgensen.com            kfalkenstien@reichmanjorgensen.com
Reichman Jorgensen LLP                   Reichman Jorgensen LLP
818 Connecticut Avenue NW, Suite 850     100 Marine Parkway, Suite 300
Washington, DC 20006                     Redwood Shores, CA 94065
Telephone: (202) 894-7311                Telephone: (650) 623-1401
Telecopier: (650) 623-1449               Telecopier: (650) 623-1449

Khue Hoang (pro hac vice)
khoang@reichmanjorgensen.com
Jaime F. Cardenas-Navia (pro hac vice)
jcardenas-navia@reichmanjorgensen.com
Wesley White (pro hac vice)
wwhite@reichmanjorgensen.com
Rahul Sarkar (pro hac vice)
rsarkar@reichmanjorgensen.com
Michael Marvin (pro hac vice)
mmarvin@reichmanjorgensen.com
Reichman Jorgensen LLP
750 Third Avenue, Suite 2400
New York, NY 10017
Telephone: (646) 921-1474
Telecopier: (212) 381-1965               ATTORNEYS FOR PLAINTIFF
                                         KOVE IO, INC.




                                         3
   Case: 1:18-cv-08175 Document #: 155 Filed: 06/11/20 Page 5 of 5 PageID #:2695




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 11, 2020, I electronically filed the foregoing document with

the Clerk of the Court for the U.S. District Court, Northern District of Illinois, Eastern Division,

using the electronic case filing system of the Court. The electronic case filing system sent a

“Notice of Electronic Filing” to the attorneys of record who have consented in writing to accept

this Notice as service of this document by electronic means.




                                                /s/    Holly Campbell
                                                       Holly Campbell




                                                 4
